DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.

Claim Objections
Claim 31 is objected to because of the following informalities:  the phrase “and or” appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20150101750 (hereinafter Samsung) in view of US 2016/0353510 (hereinafter Zhang2).
Regarding claims 1 and 17, Samsung teaches an apparatus/ method of wireless communication by a user equipment (UE), comprising: receiving, by the UE, a plurality of beams from a base station ([0045][0049]: details both the beams (515, 519); two beams (1505,1507)); selecting, by the UE, a better quality beam from the first beam and the second beam for decoding data signals based on the comparing of the signal quality characteristics ([0047][0079]: details determine whether the best beam; to select the beam); and decoding, by the UE, a data signal of the better quality beam (FIG. 6, 605; [0047]: details decoder; demodulates the response channel in the resource).  
Samsung does not explicitly teach determining, by the UE, payloads of a first control signal of a first beam of the plurality of beams and a second control signal of a second beam of the plurality of beams are a same payload; comparing, by the UE, signal quality characteristics of the first control signal and the second control signal in response to the determining the payloads are the same payload.
However, Zhang2 teaches determining, by the UE, payloads of a first control signal of a first beam of the plurality of beams and a second control signal of a second beam of the plurality of beams are a same payload (FIG. 4, 404, 408; [0044]: Scenario 260 illustrates the UE connected with 234 monitors its neighboring dedicated beams 232 and 233 configured for its control beam, i.e. control beam 234, as determining same payload); comparing, by the UE, signal quality characteristics of the first control signal and the second control signal in response to the determining the payloads are the same payload (FIG. 4; [0044][0046]: details beam switching procedure where the two control beams are used and their signal qualities are compared in response to the beam switching command; beams carries control information, as same payload).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Zhang2 and include the determining and comparing of Zhang2 with Samsung.  Doing so would enable rapid adaptable communication (Zhang2, at paragraph [0004]).

Regarding claims 6 and 22, Samsung teaches determining one or more sets of additional payloads of one or more sets of additional control signals of one or more additional sets of the plurality of beams, in addition to the first beam and the second beam, are the same payload as the payloads of the first control signal and the second control signal ([0045]-[0049][0078]: the same control channel/common reference signal is transmitted through different beams; transmits the same data channel and a common reference signal); comparing the signal quality characteristics of the one or more sets of additional control signals and the signal quality characteristics of the first control signal and the second control signal in response to the determining of the ([0047]: details determines the optimal beam; determines a reception success or failure); selecting a set of one or more additional better quality beams from the one or more additional sets of the plurality of beams for decoding one or more additional data signals based on the comparing of the signal quality characteristics of the one or more sets of additional control signals and the signal quality characteristics of the first control signal and the second control signal ([0047][0079]: details determine whether the best beam; to select the beam); and decoding the one or more additional data signals of the set of one or more additional better quality beams (FIG. 6, 605; [0047]: details decoder; demodulates the response channel in the resource). 

Claims 2-5 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung in view of Zhang2, further in view of US 2005/0064872 (hereinafter Osseiran).
Regarding claims 2 and 18, Samsung does not explicitly teach, wherein the signal quality characteristics include one or more of signal-to-noise ratio (SNR) values, block error (BLER) rates, or reference signal received power (RSRP). 
Osseiran teaches the signal quality characteristics include one or more of signal-to-noise ratio (SNR) values, block error (BLER) rates, or reference signal received power (RSRP) ([0031]: details measure the signal-to-noise ratio (SNR)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate 

Regarding claims 3 and 19, Samsung does not explicitly teach determining a scrambling sequence based on the selecting of the better quality beam; and wherein the decoding of the data signal of the better quality beam further comprises decoding using the scrambling sequence. 
Osseiran teaches determining a scrambling sequence based on the selecting of the better quality beam ([0035]: details single or multiple scrambling codes, as determining scrambling sequence; switching beams more slowly so that interference stays constant, as based on selecting better quality beam); and wherein the decoding of the data signal of the better quality beam further comprises decoding using the scrambling sequence ([0035]: details scrambling sequence; using it for decoding is an intended use of the code). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Osseiran and include determining a scrambling sequence based on the selecting of the better quality beam; and wherein the decoding of the data signal of the better quality beam further comprises decoding using the scrambling sequence of Osseiran with Samsung.  Doing so would ensure stable interference patterns without degrading the system throughput. (Osseiran, at paragraph [0035]).


Osseiran teaches the signal quality characteristics include receiving a plurality of scrambling sequences from the base station, wherein each of the plurality of scrambling sequences corresponds to one of the plurality of beams ([0035]: details multiple different scrambling code may be allocated for each beam); and wherein the determining of the scrambling sequence comprises identifying the scrambling sequence corresponding to the better quality beam from among the plurality of scrambling sequences. ([0031]: details one or more different channelization codes are allocated to each antenna beam). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Osseiran and include receiving a plurality of scrambling sequences from the base station, wherein each of the plurality of scrambling sequences corresponds to one of the plurality of beams; and wherein the determining of the scrambling sequence comprises identifying the scrambling sequence corresponding to the better quality beam from among the plurality of scrambling sequences of Osseiran with Samsung.  Doing so would reduce delay. (Osseiran, at paragraph [0028]).

(FIG. 6, 605; [0047]: details decoder; demodulates the response channel in the resource) but does not explicitly teach wherein the decoding of the data signal of the better quality beam further comprises decoding a reference signal, data, or both using the scrambling sequence.
Osseiran teaches decoding a reference signal, data, or both using the scrambling sequence ([0035]: details scrambling code, as scrambling sequence; using it for decoding is an intended use of the code). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Osseiran and include decoding a reference signal, data, or both using the scrambling sequence of Osseiran with Samsung.  Doing so would ensure stable interference patterns without degrading the system throughput. (Osseiran, at paragraph [0035]).

Claims 7-9, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung in view of Zhang2 further in view of US 2019/0239093 (hereinafter Zhang).
Regarding claims 7 and 23, Samsung does not explicitly teach combining a result of the decoding of the data signal of the better quality beam and the decoding of the one or more additional data signals to obtain data.  
However, Zhang teaches combining a result of the decoding of the data signal of the better quality beam and the decoding of the one or more additional data signals to (FIG. 8, 840; details determine a QCL, as combining to obtain data, decode a TCI received on a PDCCH where cross-carrier scheduling is used, as a result of the decoding of data signal of better quality beam, decode beam indication related information received in the PDSCH, as the decoding of additional data signals).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Zhang and include the combining of Zhang with Samsung.  Doing so would allow New Radio Access Technology to support a broad range of use cases. (Zhang, at paragraph [0003]).

Regarding claim 9, Samsung does not explicitly teach wherein the first control signal of the first beam and the second control signal of the second beam each control a transmission configuration indicator (TCI) state of the data signals. 
However, Zhang teaches the first control signal of the first beam and the second control signal of the second beam each control a transmission configuration indicator (TCI) state of the data signals (FIG. 5; details scheduling PDCCH and scheduling offset based on TCI=0 and TCI=1; CORSET1; CORSET2; CC1; CC2, as control a TCI state of data signals). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Zhang and include the first control signal of the first beam and the second control signal of the second beam each control a transmission configuration 

Regarding claims 8 and 24, Samsung does not explicitly teach wherein the first control signal of the first beam and the second control signal of the second beam occur before a scheduling threshold for scheduling the data signals on each of the first beam and the second beam.  
However, Zhang teaches the first control signal of the first beam and the second control signal of the second beam occur before a scheduling threshold for scheduling the data signals on each of the first beam and the second beam (FIG. 2; FIG. 3: details PDCCH, as control signal, PDSCH, as data signal; if scheduling offset <= threshold: follow CORESET 1 beam; otherwise, follow TCI 0 beam, as occur before a scheduling threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Zhang and include the first control signal of the first beam and the second control signal of the second beam occur before a scheduling threshold for scheduling the data signals on each of the first beam and the second beam of Zhang with Samsung.  Doing so would allow New Radio Access Technology to support a broad range of use cases. (Zhang, at paragraph [0003]).

s 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung in view of Zhang2.
Regarding claims 10 and 25, Samsung discloses an apparatus/ method of wireless communication by a base station, comprising: transmitting, to a user equipment (UE), control signals, on each of a plurality of beams ([0045]-[0049][0078]: the same control channel/common reference signal is transmitted through different beams; transmits the same data channel and a common reference signal), 
Samsung does not explicitly teach wherein each of the control signals includes a same payload to indicate to the UE to select a best quality beam from the plurality of beams; and transmitting a data signal, including same data, on each of the plurality of beams based on the transmitting of the same payload on each of the plurality of beams.
However, Zhang2 teaches wherein each of the control signals includes a same payload to indicate to the UE to select a best quality beam from the plurality of beams (FIG. 4: [0044][0046]: details beam switching command; procedure where the two control beams are used and their signal qualities to select beam; beams carries control information, as control signals includes same payload); transmitting a data signal, including same data, on each of the plurality of beams based on the same payload being transmitted on each of the plurality of beams (FIG. 4; [0044]: details transmitting beam switching commands on Control beams 1 and 2 based on measurement reports of the control beams 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Zhang2 and include each of the control signals includes a same .

Claims 11-12, 14, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung and Zhang2, further in view of Osseiran.
Regarding claims 11 and 26, Samsung does not explicitly teach scrambling each of the data signals according to one of a plurality of scrambling sequences corresponding to each of the plurality of beams to define a plurality of differently scrambled same data signals; and wherein the transmitting of the data signals on each of the plurality of beams further comprises transmitting each of the plurality of differently scrambled same data signals on a corresponding one of the plurality of beams. 
Osseiran teaches scrambling each of the data signals according to one of a plurality of scrambling sequences corresponding to each of the plurality of beams to define a plurality of differently scrambled same data signals ([0031]: details one or more different channelization codes are allocated to each antenna beam); and wherein the transmitting of the data signals on each of the plurality of beams further comprises transmitting each of the plurality of differently scrambled same data signals on a corresponding one of the plurality of beams ([0035]: details multiple different scrambling code may be allocated for each beam). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Osseiran and include scrambling each of the data signals according to 

Regarding claims 12 and 27. Samsung does not explicitly teach, wherein the scrambling of each of the data signals further comprises scrambling a reference signal, data, or both using each of a plurality of scrambling sequences.  
Osseiran teaches scrambling a reference signal, data, or both using each of a plurality of scrambling sequences ([0035]: details scrambling code, as scrambling sequence; using it for scrambling is an intended use of the code). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Osseiran and include scrambling a reference signal, data, or both using each of a plurality of scrambling sequences of Osseiran with Samsung.  Doing so would ensure stable interference patterns without degrading the system throughput. (Osseiran, at paragraph [0035]).

Regarding claims 14 and 29, Samsung does not explicitly teach signaling, to the UE, a scrambling sequence for each of the plurality of beams.  
([0031]: details one or more different channelization codes are allocated to each antenna beam). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Osseiran and include signaling, to the UE, a scrambling sequence for each of the plurality of beams of Osseiran with Samsung.  Doing so would reduce delay. (Osseiran, at paragraph [0028]).

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung and Zhang2, further in view of US 2020/0358704 (hereinafter Anafi).
Regarding claims 13 and 28, Samsung does not explicitly teach wherein the transmitting of the data signals on each of the plurality of beams comprises transmitting using a same port or transmitting using different ports
However, Anafi teaches transmitting using a same port or transmitting using different ports ([0020]: details communications port).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Anafi and include transmitting using a same port or transmitting using different ports of Anafi with Samsung.  Doing so would allow efficient system solution. (Anafi, at paragraph [0017]).

s 15, 16, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung and Zhang2, further in view of Zhang.
Regarding claims 15 and 30, Samsung does not explicitly teach wherein each of the control signals of the plurality of beams occurs before a scheduling threshold for scheduling data signals on each of the plurality of beams.  
However, Zhang teaches each of the control signals of the plurality of beams occurs before a scheduling threshold for scheduling data signals on each of the plurality of beams (FIG. 2; FIG. 3: details PDCCH, as control signal, PDSCH, as data signal; if scheduling offset <= threshold: follow CORESET 1 beam; otherwise, follow TCI 0 beam, as occur before a scheduling threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Zhang and include each of the control signals of the plurality of beams occurs before a scheduling threshold for scheduling data signals on each of the plurality of beams of Zhang with Samsung.  Doing so would allow New Radio Access Technology to support a broad range of use cases. (Zhang, at paragraph [0003]).

Regarding claim 16, Samsung does not explicitly teach wherein each of the control signals of the plurality of beams controls a transmission configuration indicator (TCI) state of the data signals.
However, Zhang teaches each of the control signals of the plurality of beams controls a transmission configuration indicator (TCI) state of the data signals (FIG. 5; details scheduling PDCCH and scheduling offset based on TCI=0 and TCI=1; CORSET1; CORSET2; CC1; CC2, as control a TCI state of data signals).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Zhang and include each of the control signals of the plurality of beams controls a transmission configuration indicator (TCI) state of the data signals of Zhang with Samsung.  Doing so would allow New Radio Access Technology to support a broad range of use cases. (Zhang, at paragraph [0003]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Samsung and Zhang2, further in view of US 2017/0302341 (hereinafter Yu).
Regarding claim 31, Samsung does not explicitly teach scrambling one or more of the data signal and or a reference signal associated with the best quality beam, in response to the better quality beam being selected.
However, Yu teaches scrambling one or more of the data signal and or a reference signal associated with the best quality beam, in response to the better quality beam being selected ([0195][0092]: details scrambling code may be applied to beam information reported sequentially from the best quality beam; the terminal may determine the best N beams based on the received reference signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Yu and include scrambling of Yu with Samsung.  Doing so would achieve a high data transmission rate (Yu, at paragraph [0009]).

Response to Arguments
Applicant's arguments filed 7/19/2021 for claims 1 and 17 have been fully considered but they are not persuasive. Applicant alleges that Zhang2 fails to describe that payloads of control beams are compared to determine whether the payloads are the same payload or that the control beams have the same payload. This feature is not explicitly recited in the claim. The claims merely requires that the UE determines two control signals are the same without explaining how they are the same.  The newly cited reference teaches that the two beams are for control.  Therefore, zhang2 teaches that the beams are determined to be the same because the UE utilizes both beams for control.  Explicitly reciting this feature to clarify the term “same” may overcome the current cited prior art.
Applicant’s arguments with respect to claims 10 and 25 have been fully considered but are also not persuasive. Applicant alleges that Zhang2 fails to describe that each of the control signals includes a same payload to indicate to the UE to select a best quality beam from the plurality of beams. Examiner respectfully disagrees.  The claim does not explicitly define how the payloads are the same.  The newly cited prior art clearly teaches two beams with payload for control.  Therefore, they are determined to be the same when utilized by the UE.  Explicitly clarifying the term “same” may overcome the current cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagaraja (US 2018/0255607) details beam management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/J.K./Patent Examiner, Art Unit 2415                 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415